IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                               : No. 177 EAL 2022
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ELIZABETH HERSH, SANDRA VASKO,               :
SERGE LEVIN, ANN RUDNICK, JOYCE              :
SACCO, SR. MARY SCULLION, BRIGID             :
TOMS, CAROL THOMAS, JONATHAN                 :
JUCKETT, LINDA DONOVAN-MAGDAMO,              :
NICOLE SUMMERVILLE, AND CURTIS               :
JORDAN,                                      :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of November, 2022, the Petition for Allowance of Appeal

and the Application to Proceed In Forma Pauperis are DENIED.